Citation Nr: 1611964	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-41 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama. In that decision, the RO denied a claim of service connection for hypertension. 

This claim was remanded by the Board in April 2014. 


FINDING OF FACT

Hypertension has not been shown to have manifested during service or within one year of service. 


CONCLUSION OF LAW

The criteria for an award of service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In a January 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). 

The April 2014 remand requested VA treatment records. However, a search for more VA treatment records only produced the audiology records that were already associated with the file; no further VA treatment records were found. Private medical and service treatment records have been associated with the claims file. The Veteran did not report treatment from other sources. He was afforded a VA examination in September 2014, which is fully adequate as it included file review and fully responsive to the question at issue.) See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). There has been substantial compliance with the remand. The duties to notify and to assist have been met. 

Service Connection for Hypertension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a); hypertension is listed as a chronic disease in that regulation. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board will consider continuity of symptomology in adjudicating this claim.
Additionally, if a chronic disease (hypertension) is shown to a compensable degree within one year of service, service connection will be presumed. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2014). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007). However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The Veteran contended in his October 2008 claim that he had hypertension that started in 1970. In his October 2009 appeal, he stated that his blood pressure was elevated at his separation physical. It worsened over the years and now he was on medication for it. 

Service treatment records do not show complaints related to high blood pressure or a diagnosis of hypertension. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater and "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm). In September 1966, his Report of Medical Examination (RME) showed a blood pressure reading of 120/80; in April 1968 it was 110/70; and in July 1970 it was 130/72.  In a contemporaneous Report of Medical History (RMH) he denied having high or low blood pressure. 

A June 2007 record from Dr. B.L. showed a diagnosis of essential hypertension, which was first diagnosed one year prior. 

In September 2014, the Veteran attended a VA examination. The examiner reviewed the available records, interviewed the Veteran and took his blood pressure measurements. The examiner opined that hypertension was less likely as not related to service because the evidence showed several blood pressure measurements all lower than the established guideline to diagnose hypertension for VA rating purposes; it was specifically noted that his discharge blood pressure was 130/72. 

The Board finds the Veteran competent to report symptoms related to hypertension under 38 C.F.R. § 3.159(a)(2); however, he has not done so in this case.  Regarding his assertion that he had one high blood pressure at separation, such information does not show a diagnosis of hypertension for VA purposes. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1. Additionally, he denied high blood pressure at his exit examination on the RMH and Dr. B.L.'s record noted the initial diagnosis was in 2006, so the Board finds that, at best, he is not an adequate historian. The assertion that he has had hypertension since service statement is assigned less weight than the contemporaneous documentary evidence of record. See Caluza, 7 Vet. App. 498, 511. 

The Board assigns the September 2014 VA examiner's opinion great weight. The file was reviewed and the examiner cited to and explained the opinion in the context of the available evidence. The Board finds the VA opinion takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Regarding presumptive service connection, the Board does not find evidence that hypertension manifested itself to a compensable degree within one year of service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. The evidence does not show there was a diagnosis of hypertension or such symptoms within one year after service; to the contrary, the private medical evidence shows essential hypertension was diagnosed in 2006.

In sum, the nexus element for service connection is not established for hypertension. See Shedden, 381 F.3d at 1167.  Moreover, service connection based solely on continuity of symptomatology is not established because the symptoms, to the extent they are identifiable by a layperson, have not been claimed as continuously manifesting since service.  The benefit of the doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 


							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


